DETAILED ACTION
This is in reference to communication received 05 August 2021. Cancellation of claims 25 – 28 and addition of claims 29 – 32 is acknowledged. Claims 1 – 2, 4 – 8, 10 – 14, 16 – 20 and 22 – 24 and 29 – 32 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 6 – 8, 10, 12 – 14, 16, 18 – 20, 24 and 29 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube presentation by AssuredSystemsUK titled “Intel AIM Suites – Audience Impression Metrics” hereinafter known as AssuredSystemsUK in view of Ma et al. US Publication 2008/0004953 and Black et al. US Publication 2009/0033489.

Regarding claims 1, 7, 13 and 19, AssuredSystemsUK teaches an electronic message system (AssuredSystemsUK, display showing promotional advertisement for Navel Oranges) [AssuredSystemsUK, page 2]. Even though AssuredSystemsUK does not explicitly components of the electronic message system, it would have been obvious to one of ordinary skill in the art that the digital display as taught by AssuredSystemsUK comprises at least a computer and at 
Therefore, it would have been obvious to one of ordinary skill in the art to modify AssuredSystemsUK by adopting teachings of Ma to implement a dynamic target marketing campaign by gathering characteristic of audiences at each of multiple locations, match advertising to target features of an audience in real time.
AssuredSystemsUK in view of Ma teaches system and method further comprising:
a processor (AssuredSystemsUK, Intel Core i5, Intel Core i7 processors) [AssuredSystemsUK, page 12]; 
persistent storage media communicatively coupled to the processor (Ma, computer device storage media) [Ma, 0060]; 
a display communicatively coupled to the processor to display a message (AssuredSystemsUK, Intel Core i5, Intel Core i7 processors) [AssuredSystemsUK, page 12, 6]; 
a sensor hub communicatively coupled to the processor to sense information in the vicinity of the display [AssuredSystemsUK, page 6]; 
AssuredSystemsUK in view of MA does not explicitly teach weight pressure sensor. However, Black teaches system and method for incorporating a weight sensor into a mat on which a customer stands, so that the presence and weight of a customer can be ascertained during a transaction.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify AssuredSystemsUK in view of Ma by adopting teachings of Black and adding additional weight sensor to detect physical presence of a customer/user at a vicinity.
AssuredSystemsUK in vies of Ma and Black teaches system and method further comprising:
determining from the weight pressure sensor data that the at least one person is on a weight pressure sensor associated with the weight pressure sensor data (Black, the sensor may be a weight sensor ( or an array of weight sensors) incorporated into a mat on which the customer stands, so that the presence and weight of a customer can be ascertained during a transaction) [Black, 0008];
a sensor database communicatively coupled to the sensor hub and configured to store sensor database information including at least the sensed information, wherein the sensor database information is to include weight pressure sensor data related to weight pressure in the vicinity of the displayed message, and radio information related to a plurality of radio signals in the vicinity of the displayed message (Black, In this embodiment, the pre-stored template comprises a fixed amount of data representing essential facial characteristics of a particular customer …. A CCD camera can be used to capture an image of the customer. This captured image is then converted to a facial biometric template and compared with a database of pre-stored templates for enrolled customers until a match is found. It would have been obvious to one of ordinary skill in the art that Black use sensor database to stored facial biometric of customers for future identification purposes. Also, Black teaches using floor a weight sensor ( or an array of weight sensors) incorporated into a mat on which the customer stands, so that the presence and weight of a customer can be ascertained during a transaction) [Black, 0008]. To meet business requirements, it would have been obvious to one of ordinary skill in the art ad another data filed in the database table to store weight pressure sensor data) [Black, 0049, 0057, 0008];
a publish controller communicatively coupled to the sensor database and that is configured to include a data manipulator to determine that at least two radio signals of the plurality of radio signals are to be associated with a location in the vicinity based on a comparison of a threshold to measured signal strengths of the at least two radio signals (Ma teaches using at least two sensors (sensor 104 and sensor 106), and further teaches that other sensors that detect the presence and characteristics of people near a public display may also be included) [Ma, 0024, 0025, 0032, 0033, Fig. 1 and associated disclosure], determine from the weight pressure sensor data that at least one person is on a weight pressure sensor associated with the weight pressure sensor data, associate the weight pressure sensor data with the at least one person (the sensor may be a weight sensor ( or an array of weight sensors) incorporated into a mat on which the customer stands, so that the presence and weight of a customer can be ascertained during a transaction)  [Black, 0008], determine that the at least two radio signals are associated with the at least one person based on the weight pressure sensor data being associated with the at least one person (the sensor may be a weight sensor ( or an array of weight sensors) incorporated into a mat on which the customer stands, so that the presence and weight of a customer can be ascertained during a transaction; a person is present in the vicinity based on activation of weight sensors embedded in the mat/floor)  [Black, 0008] and the at least two radio signals being associated with the location in the vicinity (Ma teaches using at least two sensors (sensor 104 and sensor 106), and further teaches that other sensors that detect the presence and characteristics of people near a public display may also be included) [Ma, 0024, 0025, 0032, 0033, Fig. 1 and associated disclosure], and identify a number of people in the vicinity of the displayed message based at least on the weight pressure sensor data, and the at least two radio signals being associated with the at least one person, wherein the publish controller is to aggregate publish information including at least the number (Black, One or more sensors 206 that may be associated with a location of an advertising medium 208 detects characteristics of the target audience 202, such as presence at display, number of people, facial features, age groups, distinctive features, significant clothes and personal effects, etc. An onsite or remote server 210 receives input from the sensor(s) 206. The server 210 hosts a server-side ; and
a transmission controller communicatively coupled to the publish controller to transmit the publish information (The server 210 hosts a server-side public advertising engine 212 that analyzes and interprets the input from the sensor 206. Then, the public advertising engine 212 directs advertising to the target audience 202 via a display driver 214 (projector, client computer, or other intermediary) and subsequently, to the advertising medium 208 itself; additionally, AssuredSystemsUK teaches using the collected information, creating and displaying Ad/Sales correlations by demographics chart) [Black, 0019; AssuredSystemsUK, see at least page 14].

Regarding claims 2, 8, 14 and 20, AssuredSystemsUK in view of Ma and Black teaches system and method, wherein the sensor hub includes an image capturer to capture an image of a person in the vicinity of the displayed message, a radio scanner to scan for the plurality of radio signals, the weight pressure sensor to sense the pressure data (Black, One or more sensors 206 that may be associated with a location of an advertising medium 208 detects characteristics of the target audience 202, such as presence at display, number of people, facial features, age groups, distinctive features, significant clothes and personal effects, etc. An onsite or remote server 210 receives input from the sensor(s) 206. The server 210 hosts a server-side public advertising engine 212 that analyzes and interprets the input from the sensor 206. Then, the public advertising engine 212 directs advertising to the target audience 202 via a display driver 214 (projector, client computer, or other intermediary) and subsequently, to the advertising medium 208 itself) [Black, 0019] and a passive infrared sensor to measure an amount of heat radiation in the vicinity of the displayed message , wherein the at least one person is to be a single person (Black, the sensor may be a weight sensor (or an array of weight sensors) incorporated into a mat on which the customer stands, so that the presence and weight of a customer can be ascertained during a transaction) [Black, 0008].

Regarding claim 6, AssuredSystemsUK in view of Ma and Black teaches system and method, wherein the display includes one or more of a numerical display device and a digital letter display device [AssuredSystemsUK, page 2]. 

Regarding claim 10, AssuredSystemsUK in view of Ma and Black teaches system and method further comprising a sales database to store information including one or more of sales and stock information, wherein the publish controller is communicatively coupled to the sales database to aggregate the sales database information with the publish information (AssuredSystemsUK, sales data can be used to determine which ads work best for which demographics) [AssuredSystemsUK, pages 13 – 15]. 

Regarding claim 12, 18 and 24, AssuredSystemsUK in view of Ma and Black teaches system and method further comprising a configurer communicatively coupled to the sensor database, the publish controller, and the transmission controller to configure one or more of available sensor information, available data manipulators, and available data translators (AssuredSystemsUK, various components of electronic message system) [AssuredSystemsUK, page 6]. 

Regarding claim 16 and 22, AssuredSystemsUK in view of Ma and Black teaches system and method further comprising storing one or more of sales and stock information; and aggregating the one or more of sales and stock information with the publish information (AssuredSystemsUK, sales data can be used to determine which ads work best for which demographics) [AssuredSystemsUK, pages 13 – 15]. 

Regarding claims 29 – 32, AssuredSystemsUK in view of Ma and Black teaches system and method, wherein the data manipulator is to identify the number of people based on a comparison of the weight pressure sensor data to a weight threshold (Black,
the sensor may be a weight sensor ( or an array of weight sensors) incorporated into a mat on which the customer stands, so that the presence and weight of a customer can be ascertained during a transaction, (e.g. if weight > 20 lbs, then it is determined that there may be a person standing on the mat)) [Black, 0008].



Claims 4, 11, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube presentation by AssuredSystemsUK titled “Intel AIM Suites – Audience Impression Metrics” hereinafter known as AssuredSystemsUK in view of Ma et al. US Publication 2008/0004953, Black et al. US Publication 2009/0033489 and Abraham et al. US Publication 2013/0166372.

Regarding claims 4, 11, 17 and 23, even though AssuredSystemsUK in view of Ma and Black does not explicitly recite translate the publish information for respective targets, however, applicant recites in their disclosure that the before the publish information is transmitted, it is translated for a target protocol [see at least, applicant’s disclosure, 0066]. Abraham teaches using protocol such as internet for data communication, and, it is old and known to one of ordinary skill in the art that TCP/IP protocol used for connectivity over the internet translates at least ASCII < -- > EBCIDIC when the two devices use different character encoding standards. Therefore, it would have been obvious to one of ordinary skill in the art to modify further modify AssuredSystemsUK by adopting teachings of Abraham to use widely used computer network to connect devices and seamlessly exchange data between the devices.
Therefore, AssuredSystemsUK in view of Ma and Black teaches system and method, wherein the transmission controller includes one or more data translators to translate the publish information for respective targets (Ma teaches using internet; FIG. 3 shows another exemplary system, a public display network 300 in which the server 210 and the server-side public advertising engine 212 are coupled via the Internet 302 with multiple clients) [Ma, 0020]. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over YouTube presentation by AssuredSystemsUK titled “Intel AIM Suites – Audience Impression Metrics” hereinafter known as AssuredSystemsUK in view of Ma et al. US Publication 2008/0004953, Black et al. US Publication 2009/0033489 and Klein et al. US Publication 2013/0117137.

Regarding claim 5, AssuredSystemsUK in view of Ma and Black does not explicitly recite a dispenser communicatively coupled to the processor to dispense a product. However, Klein teaches system and method for a kiosk configured to provide information (i.e. advertisement) and/or dispense products without the presence of a sales person or vendor [Klein, 0016]. Therefore, it would have been obvious to one of ordinary skill in the art to modify AssuredSystemsUK in view of Ma and Black by adopting teachings of Klein to dispense a sample of advertised product to a consumer without the presence of a sales person or vendor.
AssuredSystemsUK in view of Ma and Black and Klein teaches system and method further comprising a dispenser communicatively coupled to the processor to dispense a product (Klein, a kiosk configured to provide information (i.e. advertisement) and/or dispense products without the presence of a sales person or vendor) [Klein, 0016]. 


Response to Arguments
Applicant’s argument that cited references do not amended invention as currently claimed is acknowledged and considered. However, applicant is arguing amended claimed invention, and while conducting an updated search in view of amended claims, a new prior art Black et al. was discovered which teaches amended limitations, and cited in this office action, and therefore, applicant’s arguments are moot under new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


January 8, 2022